United States Court of Appeals,

                                         Eleventh Circuit.

                                           No. 95-4255.

                        UNITED STATES of America, Plaintiff-Appellee,

                                                 v.

                       CITY of MIAMI, FLORIDA, Defendant-Appellee,

                                                and

 Professional Firefighters of Miami, Local 587, International Association of Firefighters, AFL-
CIO, Intervenor/Defendant-Appellant.

                                          June 20, 1997.

Appeal from the United States District Court for the Southern District of Florida. (No. 75-3096-CV-
JWK), James W. Kehoe, Judge.

Before TJOFLAT and BARKETT, Circuit Judges, and GODBOLD, Senior Circuit Judge.

       GODBOLD, Senior Circuit Judge:

                                        I. BACKGROUND

       This case is again before this court on appeal by the Miami Association of Firefighters, Local

587, International Association of Firefighters, AFL-CIO. The litigation arose from a consent decree

entered in 1977 between the City of Miami and the United States that implemented an affirmative

action plan for hiring and promotion of blacks, Hispanics and women within the City of Miami Fire

Department. In 1989 Local 587 moved the district court to dissolve or modify the consent decree

on grounds that it had served its purpose of remedying vestiges of discrimination. The district court

refused to dissolve the decree and Local 587 appealed.

       We vacated and remanded the case to the district court for consideration of whether the

decree should be terminated or modified. U.S. v. City of Miami, 2 F.3d 1497 (11th Cir.1993). On

remand the district court was to examine "whether the current underrepresentation of favored groups

in the promotional ranks of the Fire Department is a vestige of past discrimination or a result of

other neutral causes, such as a nondiscriminatory seniority system and other factors we have

discussed." Id. at 1508. We concluded that it was necessary to ascertain the proportion of qualified
applicants from each favored group before determining whether affirmative action should continue

with respect to both initial hires and promotions. Id. at 1507.

       Pursuant to this court's instruction the district court ordered that any party wishing to

continue the consent decree file a brief and present evidence in support of its continuation. At a

December 1993 hearing the district court denied Local 587's motion to dissolve and scheduled a

second evidentiary hearing at which the City was to provide the court with expert testimony on the

issue of whether the underrepresentation of blacks, Hispanics and women in the promotional ranks

of the Department was a vestige of past discrimination. SR 1:132-133.

       At that hearing the district court accepted the report and testimony of the City's labor

economics expert, Dr. Mark Bendick, and concluded that the underrepresentation of favored groups

in the promotional ranks of the Department was the result of past discriminatory practices.

Dist.Ct.Ord. at 5-6. The court ordered that promotions be made according to an alternating

promotion procedure. The first available promotion would be given to the highest ranking eligible

individual regardless of race or sex, and the next promotion would be given to the highest ranking

individual from a list of eligible black, Hispanic and female candidates. Id. at 11. This was to

continue until the underrepresentation for each group at a particular rank was eliminated. Id. at 11-

12.

       The district court concluded that the City had not presented sufficient evidence to

demonstrate that the Department's entry-level hiring exam was job-related and consistent with

business necessity. Id. at 5. The City was directed to cease using the entry-level exam and to

develop lawful selection procedures. Id. at 7.

       Local 587 contends that the evidence was insufficient for the district court to conclude that

the Department's entry-level hiring exam had an adverse impact on women and minorities. We need

not reach the merits of this issue because we hold that Local 587 lacked standing to challenge hiring

portions of the consent decree. Thus, the issue of hiring was not properly before the district court.

       Second, Local 587 asserts that evidence relied upon by the district court does not provide a

basis for continuing the promotional provisions of the consent decree. We agree. Dr. Bendick's
testimony lacks probative value as a matter of law, therefore, we hold that the district court erred

in retaining jurisdiction over the promotion claims. We REVERSE and REMAND to the district

court with instructions to grant Local 587's motion to dissolve the 1977 consent decree provisions

relating to promotions.

                                            II. HIRING

       Local 587 is the exclusive collective bargaining agent for firefighters and employees

presently employed by the Miami Fire Department. Because Local 587 does not represent

applicants for entry-level positions in the Department, no member of Local 587 would suffer harm

from the hiring relief ordered by the district court. Thus Local 587 lacks standing to contest hiring

provisions of the 1977 consent decree.

        An organization can sue based on injuries to itself or based on injuries to its members.

However organizations lack standing to sue on behalf of non-members. For a union to have standing

in its representational capacity it must show that:

       (a) its members would otherwise have standing to sue in their own right;

       (b) the interests it seeks to protect are germane to the organization's purpose; and

       (c) neither the claim asserted nor the relief requested requires the participation of individual
       members in the lawsuit.

Hunt v. Wash. State Apple Adv. Com'n., 432 U.S. 333, 343, 97 S.Ct. 2434, 2441, 53 L.Ed.2d 383

(1977). Individual union members have standing to sue in their own right if:

       (1) there was a threatened or actual injury in fact;

       (2) there is a causal relationship between the injury and the challenged conduct; and

       (3) there is a likelihood that the injury will be addressed by a favorable decision

Northeastern Fla. Chapter, Assoc. Gen. Contractors of Amer. v. Jacksonville, 508 U.S. 656, 663,

113 S.Ct. 2297, 2301, 124 L.Ed.2d 586 (1993).

        Local 587 lacks standing to assert rights of potential hires because they are not union

members. Nor can it assert standing based on that of its members. Individual members of Local 587

would lack standing because as present members or employees of the Department they could not

suffer threatened or actual injury due to the Department's entry-level hiring practices.
       In U.S. v. Miami, 664 F.2d 435, 445 (5th Cir.1981) (en banc) the Fifth Circuit held that the

union representing members of the Miami Police Department lacked standing to challenge

entry-level hiring provisions of an affirmative action consent decree:

       Except in class actions, under Fed.R.Civ.P. 23, an appellant may not appeal on behalf of
       others who have chosen not to intervene or to appeal. Consequently, the FOP cannot
       challenge provisions of the decree that affect only the City and municipal employees outside
       the police department or applicants for positions in the police department who, while
       affected by the hiring goals in the decree, are not members of the FOP.

Id. As in this case, the union had no voice in hiring and did not represent job applicants. We hold

that Local 587 lacks standing to challenge hiring provisions of the decree.

                                       III. PROMOTIONS

       We remanded this case for the district court to determine whether vestiges existed in the

promotional ranks of the Department. The City's proffer of expert testimony on that issue lacked

probative value as a matter of law, and the court erred in accepting it. Local 587's motion to

dissolve the consent decree must, therefore, be granted with regard to promotions.

        Relevant expert testimony is admissible only if an expert knows of facts which enable him

to express a reasonably accurate conclusion. See Jones v. Otis Elevator Co., 861 F.2d 655, 662

(11th Cir.1988); U.S. v. 0.161 Acres of Land, 837 F.2d 1036, 1040 (11th Cir.1988). Opinions

derived from erroneous data are appropriately excluded. See Slaughter v. Southern Talc Co., 919

F.2d 304 (5th Cir.1990). In an employment discrimination context we have held that expert

testimony should be excluded when it involves an assessment method not used by the

decisionmaker. Hill v. Seaboard Coast Line R.R., 767 F.2d 771 (11th Cir.1985). A labor

economist's calculations are improper when they are not based upon record evidence and it is

confusing as to how the economist reached his result. Randolph v. Laeisz, 896 F.2d 964 (5th

Cir.1990). Dr. Bendick's expert opinion suffers from all of these maladies. His report did not

examine the legally relevant factors and was derived from erroneous and incomplete data.

        In our 1993 mandate we directed that the district court look at the actual number of black,

female and Hispanic applicants eligible for promotions relative to the number of such individuals

actually promoted. We said that
       [a]scertaining the proportion of qualified applicants from each favored group would seem
       necessary before determining whether affirmative action should continue with respect to
       both initial hires as well as promotions, since the base may be skewed because of a lack of
       interest by a particular favored group.

Miami, 2 F.3d at 1507. Dr. Bendick failed to look at the number of employees of a given race or sex

eligible for promotion, nor did he evaluate passing promotional exam scores on the basis of race or

gender. He had no idea how many applicants within a particular group of employees took or passed

a promotional exam. Rather than making the proper comparison between the minority composition

of the Department versus that of the relevant labor market, Dr. Bendick testified that his entire report

was based on general census data. This analysis conflicts with this court's mandate and our

statement in Ensley Branch, N.A.A.C.P. v. Seibels, 31 F.3d 1548, 1577 (11th Cir.1994) that the

relative proportion of minorities in a junior position will generally be the most significant

determinant of the proportion of minorities in the qualified applicant pool.

       Additionally Dr. Bendick's analysis did not take into account the number of qualified

minorities and women interested in promotion at each promotional rank. He declined to measure

the interest of women in various Department jobs and improperly assumed that all employees would

seek promotion upon eligibility at the same rate as their percentage in the general population.

Although he concluded that the lower number of women in the Department was attributable to the

City's "reputation for unfairness," he acknowledged that he had not done any research to determine

what reputation for unfairness, if any, existed on the part of the City.

       Further, Dr. Bendick's opinion was premised on erroneous data which he used to determine

the relevant labor market. He incorrectly assumed that the City consistently enforced a residency

requirement for continued employment when in fact it imposed no such requirement until 1993. As

a result census data for Miami city limits was used in error. Dr. Bendick testified that if there were

no residency requirement he would have used different census figures which would affect the

relevant labor market and the analysis. R25-531-23. See also Williams v. City of New Orleans, 729

F.2d 1554, 1562 (5th Cir.1984) (rejecting Dr. Bendick's analysis of the relevant labor market as

erroneous).

       Because Dr. Bendick's testimony was insufficient as a matter of law, we hold that the district
court erred in adopting it. The case is REVERSED and REMANDED to the district court with

instructions to grant Local 587's motion to dissolve the 1977 consent decree provisions relating to

promotions.